Citation Nr: 1040284	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-19 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for post 
operative left shoulder chronic pain.    

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the right great toe. 

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 

INTRODUCTION

The Veteran served on a period of active duty from January 1978 
to August 1984.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to an evaluation in 
excess of 20 percent for post operative left shoulder chronic 
pain, entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the right great toe, and entitlement to 
a TDIU is warranted.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that the Veteran last had VA feet and joint 
examinations in March 2006 to evaluate his service-connected 
right great toe and left shoulder disabilities.  In May 2009 and 
September 2010 statements, the Veteran and his representative 
reported that those service-connected disabilities have increased 
in severity since that time and requested new VA examinations be 
conducted.  Additional evidence associated with the claims file 
in 2008 also indicated that the Veteran underwent a right foot 
bunionectomy procedure at the VA medical facility in March 2008.

VA's statutory duty to assist the Veteran includes the duty to 
conduct a thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the 
AMC/RO should arrange for the Veteran to undergo VA feet and 
joints examinations at an appropriate VA medical facility to 
determine the severity of his service-connected right great toe 
and left shoulder disabilities.

The claims file reflects that the Veteran has received VA medical 
treatment from the Tennessee Valley Healthcare System (TVHS) - 
Nashville, the VA Medical Center (VAMC) in Mountain Home, 
Tennessee, and the VA Community-Based Outpatient Clinic (CBOC) in 
Knoxville, Tennessee; however, as the claims file only includes 
outpatient and inpatient treatment records from those providers 
dated up to November 2006 and September 2008, any additional 
records from those facilities should be obtained.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The 
AMC/RO should obtain and associate with the claims file all 
outstanding VA records.

The Court has held that when a determination on one issue could 
have a significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is required 
to decide those issues together.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  The claim of entitlement to a TDIU requires 
consideration of the effect on employability of all service-
connected disabilities.  The determination regarding the remanded 
issues of entitlement to increased ratings for the Veteran's 
service-connected right great toe and left shoulder disabilities 
could impact the Veteran's TDIU claim.  See also Rice v. 
Shinseki, 22 Vet. App. 447, 453 (2009).  The Board therefore 
finds these issues to be inextricably intertwined.

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA clinical records pertaining to 
the Veteran's service-connected right great 
toe and left shoulder disabilities from TVHS 
- Nashville and Knoxville CBOC for the period 
from November 2006 to the present and from 
the Mountain Home VAMC for the period from 
October 2004 to the present.

2.  Once the foregoing development has been 
accomplished to the extent possible, and the 
requested records have been associated with 
the claims file, the Veteran is to be 
scheduled for a VA feet examination to 
determine the severity of his service-
connected right great toe disability.  Prior 
to the examination, the claims folder must be 
made available to the physician conducting 
the examination for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  All indicated tests 
and studies are to be performed.  The 
examiner should state whether the Veteran has 
malunion or nonunion of the tarsal or 
metatarsal bones of his right foot (great 
toe).  The examiner should also be asked to 
opine whether the severity of the Veteran's 
right great toe disability is analogous to a 
moderately severe or severe injury of the 
foot.  

The rationale for all opinions expressed 
should be provided in a legible report.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated along with a supporting 
rationale.


3.  The Veteran should also be scheduled for 
a VA joints examination to determine the 
severity of his service-connected left 
shoulder disability.  Prior to the 
examination, the claims folder must be made 
available to the physician conducting the 
examination for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  All indicated tests 
and studies are to be performed.  Range of 
motion studies should be included. The 
examiner should state whether the Veteran 
experiences dislocations of the left shoulder 
and the frequency in which the dislocations 
occur.

The rationale for all opinions expressed 
should be provided in a legible report.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated along with a supporting 
rationale.

4.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims file.  
The Veteran is to be advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
his claims.  38 C.F.R. § 3.655.

5.  After completion of the above and any 
additional development deemed necessary, the 
issues on appeal should be reviewed with 
consideration of all applicable laws and 
regulations--specifically to include 
consideration of all of the evidence of 
record since the May 2007 SOC.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

